

115 HR 2517 IH: To amend title 38, United States Code, to provide for requirements relating to the reassignment of Department of Veterans Affairs senior executive employees.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2517IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Taylor (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for requirements relating to the reassignment of
			 Department of Veterans Affairs senior executive employees.
	
		1.Semiannual reports on reassignment of Department of Veterans Affairs senior executive employees
 (a)In generalSubchapter I of chapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					719.Semiannual reports on reassignment of senior executives
 (a)Approval of reassignmentsNo individual employed in a senior executive position at the Department may be reassigned to another such position at the Department unless such reassignment is approved in writing and signed by the Secretary.
 (b)Semiannual reports requiredNot later than June 30 and December 31 of each year, the Secretary shall submit to Congress a report on the reassignment of individuals employed in senior executive positions at the Department to other such positions at the Department during the period covered by the report. Each such report shall describe the purpose of each such reassignment and the costs associated with such reassignment.
 (c)Senior executive position definedIn this section, the term senior executive position has the meaning given such term in section 713(g)(3) of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 717 the following new item:
				
					
						719. Semiannual reports on reassignment of senior executives..
			